DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 08 March 2021, the amendments to the claims have been entered into the application.  By this amendment, no claims have been cancelled, no claims have been added, and claims 1 & 13-21 are currently pending in the application.  The double patenting rejections have been overcome by the terminal disclaimer filed 08 March 2021, however, the Petition to Accept an Unintentionally Delayed Claim for Priority was dismissed as indicated in the petition decision mailed 04 December 2020 because an updated application data sheet was not provided to perfect the priority of the application.  Therefore, the previous art rejections are re-instated as provided below.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 14/011,202, 13/292,843, 61/456,664, filed prior to the current application. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Therefore, the conditions for the priority claim to be proper have not been met, the current filing date of the application is 01 July 2014, and the rejections relying on the Burrow reference are maintained as presented below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 13-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2012/0111219 by Burrow (Burrow).
Regarding claim 1, Burrow discloses an ammunition cartridge having polymer casing and an injection molded primer insert comprising: an injection molded primer insert for polymer ammunition comprising a top surface opposite a bottom surface, a substantially cylindrical coupling element extending away from the bottom surface forming an interior surface inside the substantially cylindrical coupling element, a primer recess in the top surface that extends toward the bottom surface, a primer flash aperture positioned in the primer recess to extend through the bottom surface, a flash hole groove positioned in the primer recess and extends around the primer flash aperture, and a flange that extends circumferentially about an outer edge of the top surface, wherein the flange is adapted to receive a polymer overmolding; a polymeric middle body molded over the injection molded primer insert to extend to a cylindrical middle body coupling region molded from a first polymer, wherein the first polymer is molded over the substantially cylindrical coupling element to the flange and into the primer flash aperture to the flash hole groove; a polymeric projectile end mated to the polymeric middle body, wherein the polymeric projectile end comprises a second polymer composition forming a projectile end coupling region that extends to a shoulder region that reduces to a neck region having a projectile aperture wherein the projectile end coupling region couples to the middle body coupling region; and a propellant chamber defined between the primer flash aperture and the projectile aperture (See Figures, all aspects clearly illustrated and at least Paragraph 0063).
Regarding claim 13, Burrow further discloses wherein the first polymer composition is the same as the second polymer composition (See at least Paragraphs 0056-0058).
Regarding claim 14, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise a fiber-reinforced polymeric composite (See at least Paragraphs 0056-0058).
Regarding claim 15, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise between about 10 and about 70 wt % glass fiber fillers, mineral fillers, or mixtures thereof (See at least Paragraphs 0010 and 0056-0058).
Regarding claim 16, Burrow further discloses wherein the bullet aperture comprises one or more cannelures formed on an inner circumferential surface of the bullet aperture (See at least Paragraphs 0011-0013 and 0042).
Regarding claim 17, Burrow further discloses wherein the substantially cylindrical coupling region and the polymeric bullet-end coupling are welded or bonded together (See at least Paragraph 0043).
Regarding claim 18, Burrow further discloses wherein the first polymer composition, the second polymer composition or both comprise polyurethane prepolymer, cellulose, fluoro-polymer, ethylene inter-polymer alloy elastomer, ethylene vinyl acetate, nylon, polyether imide, polyester elastomer, polyester sulfone, polyphenyl amide, polypropylene, polyvinylidene fluoride or thermoset polyurea elastomer, acrylics, homopolymers, acetates, copolymers, acrylonitrile-butadinen-styrene, thermoplastic fluoro polymers, inomers, polyamides, polyamide-imides, polyacrylates, 
Regarding claim 21, Burrow further discloses wherein an polymer injection molded primer insert comprises a polymer (See Figures, all aspects clearly illustrated and at least Paragraph 0063).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow in view of U.S. Pre-Grant Publication 2012/0180688 by Padgett (Padgett).
Regarding claim 19, Burrow does not disclose the flange having notches.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Burrow with the noted teachings of Padgett. The suggestion/ motivation for doing so would have been to ensure proper connection of the components and prevent rotation of the insert and lower portion as taught by Padgett.
Regarding claim 20, Burrow does not disclose the flange having scallops.
Padgett, a related prior art reference, discloses wherein the flange comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 scallops positioned circumferential (See at least Figure 10, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Burrow with the noted teachings of Padgett. The suggestion/ motivation for doing so would have been to ensure proper connection of the components and prevent rotation of the insert and lower portion as taught by Padgett.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641